FILED

IN THE UNITED STATES DISTRICT COURT JUL 2 3 2019
FOR THE DISTRICT OF MONTANA clerk, US Disrot Cou
BILLINGS DIVISION Distric’ iings
GEORGE EMFINGER,
CV 18-00081-BLG-SPW-TJC
Plaintiff,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
MR. JOE, et al., AND RECOMMENDATIONS
Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
June 25,2019. (Doc. 11.) The Magistrate recommended this case be dismissed for
failure to state a federal claim upon which relief may be granted and for failure to
comply with L.R. 5.3(b). (Doc. 11 at 1-2.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. Fed. R. Civ. P. 6(d) extends this period for 3 days when a party
is served findings and recommendation by mail. No objections were filed within
the time allotted. When neither party objects, this Court reviews the Magistrate’s
Findings and Recommendation for clear error. McDonnell Douglas Corp. v.
Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

1
been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000). After
reviewing the Findings and Recommendation, this Court does not find that the
Magistrate committed clear error. Emfinger’s filings (Docs. 2, 5—8) fail to state a
federal claim upon which relief may be granted. The Court also holds Emfinger
has failed to comply with L.R. 5.3(b) because more than 60 days have passed since
the return of written communication addressed to Emfinger’s address of record,
and Emfinger has not filed a notice of change of address. (Doc. 11 at 1-2.)
Accordingly,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 11) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that this action is DISMISSED. The clerk of

court shall enter judgment in favor of the Defendants.

DATED this 22"4 day of July, 2018.

Leasenes £2 Ltatlian

SUSAN P. WATTERS
United States District Judge
